DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reading unit,” “registration unit,” “transmission unit,” and “setting unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
reading unit – Paragraph 31
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1-11 contain(s) the limitation “registration unit,” “transmission unit,” and “setting unit” however, the specification does not mention the term “registration unit,” “transmission unit,” and “setting unit”.  Although there is support for the steps and processes of registering, transmitting, and setting, there is a lack of support for each of their respective units. Therefore, one cannot determine the further features of the units besides what is described in the claims. As a result of a 112(f) identification in regards to the units, there needs to be more information to identify what the units comprise of and actions they perform.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0063562).

Regarding Claim 1, Lee teaches an image processing apparatus that communicates with a chat server (Paragraphs 49 and 51) which controls displaying of received image data in a talk room of a chat service provided by the chat server, based on received information about the talk room (Paragraph 133 and 134, wherein the scanned image can be displayed), and controls transmission of a notification, based on received user information on a notification destination user (Paragraphs 90-92, wherein the image is transmitted accordingly), the image processing apparatus comprising:
a reading unit configured to read an image of a document to generate image data based on the image (Paragraphs 51 and 66, wherein there is a scanning unit to scan and generate image data);
a registration unit configured to register the talk room of the chat service and the notification destination user in association with an object (Paragraphs 145-151, wherein the scan process is started and the image is sent to the appropriate user by interreacting with the scan operation. Initiating the scan causes the image file to be placed in the designated chat); and
a transmission unit configured to transmit the image data generated by reading of the reading unit, the information about the talk room, and the user information on the communication destination user to the chat server, in response to selection of the object (Paragraphs 145-151, the image that is scanned is sent to the appropriate user accordingly through the other electronic apparatus).

Regarding Claim 2, Lee further teaches an operation unit, wherein, after the object is selected, without receiving a user operation by the operation unit, the reading unit reads the image of the document and generates image data based on the image, and the transmission unit transmits the image data, the information about the talk room, and the user information on the notification destination user to the chat server (Paragraphs 145-151, wherein if the user initiates the scanning from within the chat, only one operation to start scanning is intimated).

Regarding Claim 7, Lee further teaches a setting unit configured to set whether to transmit the image data, the information about the talk room, and the user information on the notification destination user to the chat server in response to selection of the object in a state where the registration unit registers the notification destination user in association with the object, or to receive a selection of a notification destination user from the user to transmit user information on the selected notification destination user, the image data, and the information about the talk room to the chat server in response to selection of the object in a state where the registration unit does not register a notification destination user in association with the object (Paragraphs 145-151, the image that is scanned is sent to the appropriate user accordingly through the other electronic apparatus).

Regarding Claim 8, Lee further teaches wherein the setting unit further sets whether to transmit the image data and the information about the talk room to the chat server without transmitting user information on a notification destination user without receiving a selection of a notification destination user from the user in response to selection of the object in a state where the registration unit does not register a notification destination user in association with the object (Paragraphs 133-136 and 145-151, the image that is scanned is sent to the appropriate user accordingly through the other electronic apparatus. The image can be uploaded to the chat accordingly).

Regarding Claim 10, Lee further teaches wherein the user information is a user ID (Paragraph 113, wherein the user is identified accordingly).

Regarding Claim 11, Lee further teaches wherein the notification destination user is a user to be mentioned (Paragraph 116, wherein the another user is notified of the transmission of the new image).

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0063562) in view of ordinary skill in the art.

Regarding Claim 6, Lee does not teach wherein the registration unit further registers a comment in association with the object.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to modify the object to include a comment. It is known to be able to add a comment to a soft button so that it displays when a user hovers over the button to provide information about the button. Therefore, adding a comment to the object, which is a soft button, to display additional information, comment, would be known.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Lee with the teachings of a comment on soft buttons to help provide more information to the user to allow for an easier interaction with the display for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art references A and B are directed towards interaction of an MFP with a chat server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699